Citation Nr: 0204044	
Decision Date: 05/02/02    Archive Date: 05/14/02

DOCKET NO.  99-08 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1. The propriety of an initial noncompensable evaluation for 
hypertension.  

2 Entitlement to a compensable evaluation for bilateral 
defective hearing prior to June 10, 1999.  

3 Entitlement to an evaluation in excess of 10 percent for 
bilateral defective hearing, on and after June 10, 1999.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active honorable service including periods 
from January 1957 to April 1961 and from October 1963 to 
October 1971.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 1999 rating decision by the 
RO that granted service connection for hypertension and for 
bilateral hearing loss and assigned each of these 
disabilities a noncompensable rating, effective August 6, 
1998.  In this rating decision the RO also denied entitlement 
to a compensable rating for multiple service-connected 
disorders pursuant to the provisions of 38 C.F.R. § 3.324.  

In a rating action of July 2001, the RO increased the 
evaluation for the veteran's service connected bilateral 
defective hearing to 10 percent disabling, effective June 10, 
1999.  In a substantive appeal (VA Form 9) received in August 
2001, the veteran indicated that he wished a Board hearing at 
the RO.  Subsequently, the veteran canceled this request for 
a hearing.  The case is now before the Board for appellate 
consideration.  

The issue of entitlement to a compensable rating for multiple 
service connected disorders pursuant to the provisions of 
38 C.F.R. § 3.324 prior to June 10, 1999 was also certified 
for appellate consideration at this time.  However, for 
reasons made evident below, this issue is moot and will not 
be considered in this decision.  



FINDINGS OF FACT

1.  Prior to June 10, 1999, the veteran had level II hearing 
in the right ear and level I in the left ear.  

2.  On and subsequent to June 10, 1999, the veteran has had 
Level V hearing in his right ear and Level V hearing in his 
left ear.

3.  The veteran has a history of diastolic blood pressure 
readings of 100 or more and his service-connected 
hypertension is now controlled by medication.


CONCLUSION OF LAW

1.  The criteria for a compensable rating for bilateral 
defective hearing prior to June 10, 1999 have not been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.85, 4.86(b), Diagnostic Code 6100 (1998).  

2.  The criteria for a 20 percent rating for bilateral 
defective hearing on and subsequent to June 10, 1999 has been 
met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.85, 4.86(b), Diagnostic Code 6100 (2001).  

3.  The criteria for a 10 percent initial evaluation for 
hypertensive vascular disease has been met.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2001); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
provision was codified at 38 U.S.C.A. § 5100 et. seq. (West 
1991 & Supp. 2001).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The RO was cognizant of the Veterans Claims Assistance Act of 
2000 when it most recently considered the claims now before 
the Board.  The veteran and his representative have been 
informed of the laws and regulations governing the claims for 
increased ratings for his service connected bilateral hearing 
loss and service connected hypertension, in a statement of 
the case dated in May 1999 and in a subsequent statement of 
the case dated in July 2001.  The clinical record concerning 
the disabilities at issue appears to be complete, and there 
is no indication in the record that significant, relevant 
evidence is available, but has not been considered.  
Therefore, no further evidentiary development appears to be 
necessary in regard to the veteran's claims for entitlement 
to increased ratings for his service connected bilateral 
defective hearing and his service connected hypertension.  

In view of the above, the Board concludes that no further 
action by the RO is necessary under the VCAA in regard to 
these issues which are now before the Board for appellate 
consideration.  The Board will therefore proceed to consider 
the merits of these claims on the basis of the evidence 
currently of record.  


I. Bilateral Hearing Loss.  

It is essentially contended that the veteran's bilateral 
defective hearing is of greater severity than is reflected by 
the 10 percent rating currently assigned.  

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by results of controlled speech discrimination 
tests, together with the average hearing threshold, as 
measured by pure tone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 cycles per second.  To evaluate 
the degree of disability from service-connected defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels designated from level I for essentially normal acuity 
through level XI for profound deafness.  Hearing loss 
evaluations are determined by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet.App. 345 (1992).  

Initially, it is noted that effective on June 10, 1999, the 
rating criteria for evaluating hearing loss was updated.  64 
Fed. Reg. 25208 (May 11, 1999).  According to the Court of 
Veteran's Appeals for Veterans Claims (Court), where the law 
or regulations change after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise, or 
permitted the VA Secretary to do otherwise and the Secretary 
did so.  Karnas v. Derwinski,, 1 Vet. App. 308, 313 (1991).  

A review of the changes made to the criteria at 38 C.F.R. 
§ 4.85, and specifically Tables VI, VI(a), and VII, reveals 
that the revisions did not make any changes to the numeric 
designations assigned certain levels of puretone threshold or 
speech discrimination.  Thus there is no change in the 
mechanical application of the appropriate charts to the noted 
auditory acuity.  However, there were substantive changes 
made to regulations at 38 C.F.R. § 4.86 regarding exceptional 
patterns of hearing impairment.  A review of both the old and 
the new criteria indicates that that this regulation is 
applicable in the veteran's case.  The criteria of 38 C.F.R. 
§ 4.86 effective prior to June 10, 1999 discussed the use of 
hearing aids in the conduction of audiometry examinations and 
the evidence used in award of service connection.  It is also 
pertinent to note that the audiologist who conducted the 
examination and reviewed the results of the relevant 
audiometry evaluation in this case did not indicate that 
there were any language difficulties or inconsistent speech 
audiometry scores that would make the use of both puretone 
average and speech discrimination inappropriate and would 
require evaluation under Table VIa.  See 38 C.F.R. § 4.85(c) 
(effective prior to June 10, 1999).  

The regulations at 38 C.F.R. § 4.86 effective on June 10, 
1999, however, require that the use of Table VIa when 
specific audiometry and speech discrimination scores are 
noted on examination.  Specifically, 38 C.F.R. § 4.86(b) 
requires that when the puretone threshold in an ear is 30 
decibels or less at 1000 Hertz and the puretone threshold in 
the ear is 70 decibels or more at 2000 Hertz, the roman 
numeral designation for hearing impairment in that ear is to 
be chosen from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral was then to be 
raised to the next higher numeral.  Under the provisions of 
38 C.F.R. § 4.86(b), each ear was to be evaluated separately.  

On the veteran's VA audiometry examination in March 1999, the 
veteran was noted to have puretone thresholds of 20, 70, 70, 
and 75 decibels in the right ear and 15, 70, 70, and 70 
decibels in the left ear at 1000, 2000, 3000, and 4000 Hertz 
respectively.  The average puretone threshold in the right 
ear was 59 decibels and the average puretone threshold in the 
left ear was 56 decibels.  Speech recognition in the right 
ear was 98 percent correct and speech recognition in the left 
ear was 96 percent correct.  Under the criteria for rating 
the veteran's bilateral hearing loss in effect prior to June 
10, 1999 these audiometry test results indicated that the 
veteran had hearing acuity rated as Roman Numeral II in the 
right ear and Roman Numeral I in the left ear.  Bilateral 
defective hearing of this extent warranted a noncompensable 
(0 Percent) rating under the criteria for evaluating hearing 
loss in effect prior to June 10, 1999.  

However, the veteran's auditory acuity as indicated by the 
above audiometry evaluation clearly falls within the criteria 
under which the provisions of 38 C.F.R. § 4.86(b), in effect 
on and subsequent to June 10, 1999, become applicable.  
Applying this regulation to the audiometry findings noted on 
the March 1999 evaluation results in the veteran hearing 
acuity being rated as Roman Numeral IV in the right ear and 
Roman Numeral IV in the left ear.  The level is then raised 
to the next higher numeral for each ear in the appropriate 
table.  The veteran's hearing acuity is therefore 
appropriately assigned a designation of Roman Numeral V for 
his right ear and a designation of Roman Numeral V for his 
left ear, on and subsequent to June 10, 1999.  These findings 
correspond to a 20 percent rating under Diagnostic Code 6100, 
effective on June 10, 1999, the date the new criteria for 
evaluating hearing loss became effective.  However, under the 
regulations governing the rating of defective hearing that 
became effective on June 10, 1999, the veteran's current 
level of defective hearing does not warrant a current rating 
in excess of 20 percent.   

The provisions of 38 C.F.R. § 3.114 (2001) provide that when 
compensation is awarded or increased pursuant to a 
liberalizing law or a liberalizing VA issue approved by the 
Secretary or at the direction of the Secretary, the effective 
date of the award shall not be earlier than the effective 
date of the act or the administrative issue.  Therefore, the 
veteran's service connected bilateral defective hearing 
warrants a 20 percent rating, effective on June 10, 1999, the 
date of effect of the provisions of 38 C.F.R. § 4.86(b).  
Prior to June 10, 1999, the veteran's bilateral defective 
hearing must be evaluated under the criteria for evaluating 
hearing loss in effect at that time, and, as explained above, 
under the former criteria the veteran's hearing loss 
warranted no more than a 0 percent rating. 


II. Hypertension.  

Under the criteria of 38 C.F.R. § 4.104, Diagnostic Code 
7101, for hypertensive vascular disease (hypertension and 
isolated systolic hypertension) a 10 percent rating will be 
assigned with diastolic pressure predominantly 100 or more or 
systolic pressure predominantly 160 or more, or a history of 
diastolic pressure predominantly 100 or more on continuous 
medication.  A 20 percent disability rating may be assigned 
with diastolic pressure readings 110 or more, or; systolic 
pressure predominantly 200 or more.  With diastolic pressure 
predominantly 120 or more, a 40 percent evaluation is 
warranted.  Finally, Note 1 indicated that hypertension must 
be confirmed by readings taken two or more times on at least 
three different days.  Hypertension is defined to mean that 
the diastolic blood pressure is predominantly 90 or more.  

Private clinical records indicate that the veteran was seen 
on January 21, 1998 to have his blood pressure checked.  The 
veteran gave a history of hypertension and said that he had 
taken medication for this problem over a two-year period, but 
had stopped because he could not afford the medication.  The 
veteran's blood pressure was originally recorded to be 
220/140, but after being given 25 milligrams of Captopril it 
came down to 230/130 and still later was recorded as 180/110.  
When seen the following day it was reported that the veteran 
had taken Hytrin and Temorin the previous night.  His blood 
pressure was recorded to be 180/102.  When seen again the 
next day, it was reported that his blood pressure was 150/94.  
The veteran was instructed to continue taking his medication.  

During VA outpatient treatment in 1999 and 2000 the veteran 
was noted to have hypertension that seemed adequately 
controlled on medication.  A chest x-ray of April 1999 showed 
cardiomegaly with left ventricular hypertrophy.  There was no 
evidence of congestive failure.  In the course of these 
treatments, the veteran's blood pressure was recorded to be 
156/75, 140/85, 131/67, 142/80, 118/80, 124/78, and 156/84.   

On VA medical examination conducted in March 2000, the 
veteran's medications were noted to include Lisinopril, 20 
milligrams a day.  The veteran gave a history of hypertension 
for 30 years.  The treatments discussed in the previous 
paragraph were noted and the examiner added that the veteran 
had had a blood pressure reading of 200/124 recorded in May 
1989, at which time he was treated with Hytrin.  During the 
current examination, the veteran's blood pressure was 
recorded as 156/94, 160/90, and 170/100.  The impressions 
included longstanding hypertension.  

During a further VA medical examination in November 2000, the 
veteran's medications were again noted to include Lisinopril, 
20 milligrams a day.  His blood pressure was recorded as 
130/70 and 109/71.  

On a further VA medical examination conducted in January 
2001, the veteran's blood pressure was recorded as 145/90, 
140/90, 114/73, and 120/75.  The veteran was noted to be 
maintaining his medication use.  The examiner said that one 
could make a diagnosis of hypertension, but an echocardiogram 
did not support a diagnosis of left ventricular hypertrophy.  

On the basis of the above evidence, it is apparent that the 
veteran has a history of diastolic blood pressure in excess 
of 100, which has been currently controlled by hypertensive 
medication.  Since this is the case, a 10 percent evaluation 
for this disability rating is warranted for the veteran's 
service connected for hypertensive vascular disease under the 
criteria of Diagnostic Code 7101.  Since the evidence does 
not demonstrate that the veteran's diastolic blood pressure 
is predominantly 110 or more or that his systolic blood 
pressure is 200 or more, an evaluation in excess of 10 
percent for hypertensive vascular disease is not currently 
warranted under the criteria of Diagnostic Code 7101.  

Since the 10 rating assigned by the Board by virtue of this 
decision represents the most disabling the veteran's service 
connected hypertension has been since the date of his claim 
for service connection for this disorder, which in this case 
is August 6, 1998.  Accordingly, staged ratings for the 
veteran's hypertension are not warranted.  Fenderson v. West, 
12 Vet. App. 119 (1999).  



ORDER

A 10 percent initial evaluation for hypertension is granted, 
subject to the law governing the payment of monetary benefits 
by the VA.  

A compensable evaluation for bilateral defective hearing 
prior to June 10, 1999 is denied.  

A 20 percent evaluation for bilateral defective hearing 
subsequent to June 10, 1999 is granted, subject to the law 
governing the payment of monetary benefits by the VA.





		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

